Order entered November 5, 2013




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00421-CR
                                       No. 05-13-00423-CR
                                       No. 05-13-00424-CR
                                       No. 05-13-00425-CR

                              THE STATE OF TEXAS, Appellant

                                               V.

                                ALBERT G. HILL III, Appellee

                                           ORDER


       The Court GRANTS the October 24, 25, and 28, 2013 motions of Michael Mowla and

John Charles Hueston, Marshall A. Camp, and Alison Plessman to permit Mr. Houston, Mr.

Camp, and Ms. Plessman to appear pro hac vice on behalf of appellee Albert G. Hill III. We

DIRECT the Clerk to add John Charles Hueston, Marshall A. Camp, and Alison Plessman as

attorneys pro hac vice for appellee.


                                                      /s/   LANA MYERS
                                                            JUSTICE